      Case 1:20-cv-05402-PAE-KHP Document 1 Filed 07/14/20 Page 1 of 12




Justin Cilenti, Esq.
Peter Hans Cooper, Esq.
CILENTI & COOPER, PLLC
10 Grand Central
155 East 44th Street- 6th Floor
New York, NY 10017
T. (212) 209-3933
E-mail: pcooQer@jcpclaw.com
Attorneys.for Plaintiff
                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

MARIA JOVITA VILLANUEVA, on behalf of                                   Case No.: 20 CV 5402
herself, and other similarly situated employees,
                                                                        FLSA COLLECTIVE
                                      Plaintiff,                        ACTION COMPLAINT
       -against-
                                                                        ECF Case
NEW HDM, INC., doing business as
HUNAN DELIGHT RESTAURANT,
and CHIN FANG WANG-LIN, and                                             Jury Trial Requested
RICHA WANG, individually,
                                      Defendants.


       Plaintiff, Maria Jovia Villanueva ("Plaintiff'), on behalf of herself and other similarly

situated employees, by and through her undersigned attorneys, Cilenti & Cooper, PLLC,

respectfully files this Complaint against Defendants, New HDM, Inc., dba Hunan Delight

Restaurant, located at 1467 York Avenue (aka 452 East 78 th Street), New York, New York

10075 (herein, "Hunan Delight"); or any other predecessor or successor business entity doing

business as Hunan Delight Restaurant, located at 1467 York Avenue, New York, New York

10075; and Chin Fang Wang-Lin and Richa Wang, individually (all defendants herein

collectively referred to as the "Defendants"), and states as follows:

                                        INTRODUCTION
       1.      Plaintiff alleges that, pursuant to the Fair Labor Standards Act, as amended, 29

U.S.C. §§ 201, et seq. ("FLSA"), she is entitled to recover from the Defendants: (1) unpaid
Case 1:20-cv-05402-PAE-KHP Document 1 Filed 07/14/20 Page 2 of 12
Case 1:20-cv-05402-PAE-KHP Document 1 Filed 07/14/20 Page 3 of 12
Case 1:20-cv-05402-PAE-KHP Document 1 Filed 07/14/20 Page 4 of 12
Case 1:20-cv-05402-PAE-KHP Document 1 Filed 07/14/20 Page 5 of 12
Case 1:20-cv-05402-PAE-KHP Document 1 Filed 07/14/20 Page 6 of 12
Case 1:20-cv-05402-PAE-KHP Document 1 Filed 07/14/20 Page 7 of 12
Case 1:20-cv-05402-PAE-KHP Document 1 Filed 07/14/20 Page 8 of 12
Case 1:20-cv-05402-PAE-KHP Document 1 Filed 07/14/20 Page 9 of 12
Case 1:20-cv-05402-PAE-KHP Document 1 Filed 07/14/20 Page 10 of 12
Case 1:20-cv-05402-PAE-KHP Document 1 Filed 07/14/20 Page 11 of 12
Case 1:20-cv-05402-PAE-KHP Document 1 Filed 07/14/20 Page 12 of 12
